ADAMS, Justice.
This Court heard this case on oral argument on April 12, 1993. It was concerned mainly with whether the restrictive covenants in this ease could be legally considered encumbrances running with the land. Although the trial court originally considered this case on a motion to dismiss, the trial judge considered evidence other than the pleadings; therefore, he treated the motion as one for a summary judgment. The question whether a restrictive covenant is an encumbrance is a question of considerable magnitude, and this Court concludes that it must have a further development of the facts before it can issue a definitive opinion. Therefore, this case is remanded for the trial judge to develop the pertinent facts and to include in the record all relevant deeds, contracts, restrictive covenants, and other pertinent evidence bearing on the issue stated. If there are other issues that were not considered, the trial judge should fully develop those issues. The trial judge is to enter a full order specifying his findings of fact and conclusions of law within 30 days of the date of this order.
REMANDED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON, STEAGALL, and INGRAM, JJ., concur.